Citation Nr: 1744286	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased initial rating for service-connected bilateral sensorineural hearing loss in excess of 20 percent prior to June 5, 2017.

2. Entitlement to an increased initial disability rating for service-connected bilateral sensorineural hearing loss in excess of 30 percent from June 5, 2017 forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1956 to February 1960 and in the Army from September 1990 to November 1990.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The RO granted an additional increased rating of 30 percent for the Veteran's bilateral hearing loss disability in a June 2017 rating decision, effective June 5, 2017. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to June 5, 2017, the Veteran's service-connected bilateral sensorineural hearing loss disability was manifested by at worst Level VI hearing in the right ear and Level V hearing in the left ear. 

2. From June 5, 2017 forward, the Veteran's service-connected bilateral sensorineural hearing loss disability was manifested by at worst Level V hearing in the right ear and Level VIII hearing in the left ear. 

CONCLUSIONS OF LAW

1. Prior to June 5, 2017, the criteria for an initial rating in excess of 20 percent for a bilateral sensorineural hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. From June 5, 2017 forward, the criteria for an initial rating in excess of 30 percent for a bilateral sensorineural hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in May 2017. The case was remanded for the Veteran to be afforded a VA audiological examination and for additional development. The Veteran was afforded a VA audiological examination in June 2017. VA treatment records from August 2014 to June 2017 from El Paso VAMC have been associated with the claims file. A supplemental statement of the case (SSOC) was issued in June 2017. As such the Board finds there was been substantial compliance with the prior remand. 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).



IV. Analysis

The Veteran asserts that he is entitled to an increased rating for his service-connected bilateral hearing loss disability. Prior to June 5, 2017, the Veteran's bilateral haring loss was rated as 20 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. From June 5, 2017 forward, the Veteran's bilateral hearing loss has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board will discuss each period on appeal separately.

A. Prior to June 5, 2017

The Veteran asserts he is entitled to an increased rating during this period on appeal. The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximated the level of severity contemplated by a rating in excess of 20 percent during this period on appeal. 

The Veteran has reported difficulty hearing and a worsening of his hearing in recent years. Additionally, the Veteran reports difficulty understanding others due to his hearing loss. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in January 2013. On the authorized audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
60
70
70
LEFT
30
45
55
65
70

The examiner noted sensorineural hearing loss in both ears. Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 70 percent in the left ear. Using Table VI, the Veteran's examination results revealed Level VI hearing in the right ear and Level V hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a 20 percent rating for the Veteran's bilateral hearing loss. The Board finds this examination is entitled to probative weight.  The examiner noted the Veteran's hearing loss impacts his ordinary conditions of daily life, as he has hearing aids but rarely wears these.

VA treatment records have been associated with the claims file. In January 2012 treatment records the Veteran reported hearing in his left ear had recently worsened, and he was fitted for hearing aids. See January 30, 2012 VA audiology progress note. 

In July 2014 treatment records the Veteran was seen for an audiological reevaluation after recently losing one of his hearing aids. On the audiological evaluation in July 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
75
70
LEFT
55
60
95
100
100

The examiner noted good inter-test consistency however there was no indication that this evaluation included a controlled speech discrimination test (Maryland CNC). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85.  There is no indication that this evaluation included a controlled speech discrimination test (Maryland CNC). The report reflects that this did not comply with 38 C.F.R. § 4.85(a). As such the Board finds this evaluation is entitled to less probative weight as it is inadequate for rating purposes. 

Based on the lay and medical evidence of record, the Board finds a rating in excess of 20 percent is not warranted during this period on appeal. The Veteran has reported that his bilateral hearing loss results in difficulty hearing and understanding others and needing to wear hearing aids. The Veteran has additionally, reported a worsening of his hearing in the past several years. The Board notes the Veteran's reports of his current symptoms, and he is competent to relay his symptoms and his statements are credible. However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings. 

The VA examination in January 2013 noted audiological testing using Table VI, noting Level VI hearing in the right ear and level V hearing in the left ear, combining these levels according to Table VII, results in a 20 percent rating. Further, the VA examination and VA treatment records do not demonstrate an exceptional pattern of hearing, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, or a pure tone threshold of 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz. The Board finds no basis to alternatively rate this claim under Table VIA. As such a rating in excess of 20 percent is not warranted for this period.   The VA examination in January 2013 resulted in findings corresponding to a 20 percent evaluation, during this period. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiner in January 2013 noted functional effects on the Veteran's ordinary conditions of daily life in that the Veteran's hearing loss results in difficulty hearing without the use of hearing aids. 

The Board has carefully considered the Veteran's and his representative's contentions that his hearing loss impacts his activities of daily living. Further, the Board notes the Veteran's contentions that the current rating criteria are outdated and do not reflect the impact his hearing loss has on his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding an increased rating in excess of 20 for the Veteran's service-connected bilateral hearing loss is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.

B. From June 5, 2017 forward

The Veteran asserts he is entitled to an increased rating during this period on appeal. The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximated the level of severity contemplated by a rating in excess of 30 percent during this period on appeal. 

The Veteran has reported difficulty hearing and a worsening of his hearing in recent years. Additionally, the Veteran reports difficulty understanding others due to his hearing loss. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in June 2017. On the authorized audiological evaluation in June 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
70
70
LEFT
40
50
65
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 48 percent in the left ear. Bilateral sensorineural hearing loss was noted. Using Table VI, the Veteran's examination results revealed Level V hearing in the right ear and Level VIII hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a 30 percent rating for the Veteran's bilateral hearing loss. The examiner noted the Veteran's hearing loss impacts his ordinary conditions of daily life, in that he has to pay strict attention during interactions with others in order to understand. Often the Veteran has to ask others to repeat themselves. The Board finds this examination is entitled to probative weight. 

VA treatment records have been associated with the claims file. Treatment records in June 2016 noted the Veteran reported his hearing has remained relatively stable recently. See June 20, 2016 VA audiology note. 

Based on the lay and medical evidence of record, the Board finds that during this period on appeal a rating in excess of 30 percent is not warranted. The Veteran has reported that his bilateral hearing loss results in difficulty hearing and understanding others and needing to wear hearing aids. The Veteran has additionally, reported he has a difficult time understanding and often has to ask others to repeat themselves. The Board notes the Veteran's reports of his current symptoms, and he is competent to relay his symptoms and his statements are credible. However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings. 
The VA examination in June 2017 noted audiological testing using Table VI, noting Level V hearing in the right ear and Level VIII hearing in the left ear, combining these levels according to Table VII, results in a 30 percent rating.  Further, the VA examination does not demonstrate an exceptional pattern of hearing, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, or a pure tone threshold of 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz. The Board finds no basis to alternatively rate this claim under Table VIA. As such a compensable rating is not warranted.   The VA examination in June 2017 resulted in findings corresponding to a 30 percent evaluation. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100. 

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiner in June 2017 noted functional effects in that the Veteran's hearing loss has on his daily life as he has difficulty understanding and interacting with others. 

The Board has carefully considered the Veteran's and his representative's contentions that his hearing loss impacts his activities of daily living. Further, the Board notes the Veteran's contentions that the current rating criteria are outdated and do not reflect the impact his hearing loss has on his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In a September 2017 brief to the Board, the Veteran's representative maintained that a hearing test, such as the one referred to above, does not adequately portray the severity of the Veteran's condition due to its having been conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295  (April 12, 1994). Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the test methods, regulations, and schedular rating criteria.

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Prior to June 5, 2017, an initial rating in excess of 20 percent for bilateral sensorineural hearing loss is denied. 

From June 5, 2017 forward, an initial rating in excess of 30 percent for bilateral sensorineural hearing loss is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


